Exhibit 99.(e) DISTRIBUTION AGREEMENT Between VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST and EULAV SECURITIES, LLC December 23, 2010 EULAV SECURITIES, LLC 220 East 42nd Street New York, NY 10017-5891 Dear Sirs: VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST (the “Trust”) establishedunder the laws of the Commonwealth of Massachusetts by Declaration of Trustdated May 14, 1987, is registered as an Investment Company under theInvestment Company Act of 1940 and an indefinite number of shares ofbeneficial interest have been registered under the Securities Act of 1933 tobe offered continuously for sale to the public in accordance with terms andconditions set forth in the Prospectus included in such RegistrationStatement as it may be amended from time to time. In this connection, the Trust desires that your firm act as principalunderwriter and distributor (herein “distributor”) of the Trust for the saleand distribution of shares which have been registered as described above andany additional shares which may become registered during the term of thisAgreement. You have advised the Trust that you are willing to act asdistributor, and it is, accordingly, agreed between us as follows: 1. The Trust hereby appoints you distributor for the sale of its shares,pursuant to the aforesaid continuous public offering in connection with anysales made to Trust investors in any states and/or jurisdictions in which youare or shall from time to time become qualified as a broker/dealer, orthrough securities dealers with whom you have entered into sales agreements. 2. You hereby accept such appointment and agree to use your best effortsto sell such shares, provided, however, that when requested by the Trust atany time because of market or other economic considerations or abnormalcircumstances of any kind, you will suspend such efforts. The Trust may alsowithdraw the offering of the shares at any time when required by theprovisions of any statute, order, rule or regulation of any governmental bodyhaving jurisdiction. It is understood that you do not undertake to sell allor any specific portion of the shares of the Trust. 3. The shares shall be sold by you at net asset value as determined inthe Trust’s Prospectus effective at the time of sale. Shares may be solddirectly to prospective purchasers or through securities dealers who haveentered into sales agreements with you. However, in no event will shares beissued prior to the receipt by us of full payment for such shares. 4. You agree that the Trust shall have the right to accept or rejectorders for the purchase of shares of the Trust. Any consideration which youmay receive in connection with a rejected purchase order will be returnedpromptly. In the event that any cancellation of a share purchase order,cancellation of a redemption order or error in the timing of the acceptanceof purchase or redemption orders shall result in a gain or loss, you agreepromptly to reimburse the Trust for any amount by which losses shall exceedgains so arising; to retain any net gains so arising for application againstlosses so arising in future periods and, on the termination of thisAgreement, to pay over to the Trust the amount of any such net gains whichmay have accumulated. The Trust shall register or cause to be registered allshares sold by you pursuant to the provisions hereof in such name or namesand amounts as you may request from time to time, and the Trust shall issueor cause to be issued certificates evidencing such shares for delivery to youor pursuant to your direction if, and to the extent that, the shareholderrequests issuance of such share certificates. 5. The Trust has delivered to you a copy of its initial Prospectus datedon the effective date of its Registration Statement pursuant to theSecurities Act of 1933. It agrees that it will use its best efforts tocontinue the effectiveness of the Registration Statement under the SecuritiesAct of 1933. The Trust further agrees to prepare and file any amendments toits Registration Statement as may be necessary and any supplemental data inorder to comply with the Securities Act of 1933. 6. The Trust is registered under the Investment Company Act of 1940 asan investment company, and it will use its best efforts to maintain suchregistration and to comply with the requirements of said Act. 7. You agree: (a) That neither you nor any of your officers will take any shortposition in the shares of the Trust. (b) To furnish to the Trust any pertinent information required tobe included with respect to you as distributor within the meaning of theSecurities Act of 1933 in any reports or registration required to be filedwith any governmental authority. (c) You will not give any information or make any representationsother than as contained in the Registration Statement or Prospectus filedunder the Securities Act of 1933, as in effect from time to time, or in anysupplemental sales literature authorized by the Trust for use in connectionwith the sale of shares. 8. You shall pay all usual expenses of distribution, includingadvertising and the costs of printing and mailing of the Prospectus, otherthan those furnished to existing shareholders. 9. This Agreement will continue in effect for a period of two years andshall continue in effect from year to year thereafter provided: (a) Such continuation shall be specifically approved at leastannually by the Board of Trustees, including the vote of a majority of theTrustees of the Trust who are not parties to this Agreement or “interestedpersons” (as defined in the Investment Company Act of 1940) of any suchpersons cast in person at a meeting called for the purpose of voting on suchapproval or by vote of the holders of a majority of the outstanding votingsecurities of the Trust and by such a vote of the Board of Trustees. (b) You shall not have notified the Trust in writing at least sixtydays prior to the termination date that you shall not desire suchcontinuation. (c) We shall not have notified you in writing at least sixty daysprior to the termination date that we do not desire your continuation. 10. This Agreement may not be amended or changed except in writing andshall be binding upon and shall enure to the benefits of the parties heretoand their respective successors, but this Agreement shall not be assigned byeither party and shall automatically terminate upon assignment. If the foregoing is in accordance with your undertaking, kindly soindicate by signing in the space provided below. VALUE LINE STRATEGIC ASSET MANAGEMENT TRUST By /s/Emily Washington Accepted: EULAV SECURITIES, LLC By /s/Mitchell Appel
